Citation Nr: 1142813	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-19 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right knee patella tendon repair.

2.  Entitlement to a compensable disability rating for status post-fracture of the right ankle.  

3.  Entitlement to service connection for a left knee disability as secondary to the service-connected right knee patella tendon repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to March 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007, and October 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied an increased rating of 10 percent for right knee patella tendon repair, a compensable disability rating for status post-fracture of the right ankle, and the Veteran's claim for entitlement to service connection for a left knee disability.  

The Veteran requested a hearing before a Veterans Law Judge in his July 2008 substantive appeal.  However, in a May 2009 communication, the Veteran clarified that he no longer desired a hearing on appeal.  Therefore the hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims. 

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

Initially, the Board notes that the Veteran was last afforded a VA examination to evaluate the service-connected right knee and right ankle disabilities in January 2007.  Thus, the most recent VA examination is over 4 years old.  Moreover, in a statement in July 2008, the Veteran reported symptoms pertaining to the right knee and leg, which were not previously recorded on examination, to include locking of the knee, inability to stand for a prolonged period of time, and sharp pain and numbness throughout the right lower extremity.

Where an appellant claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been significant changes in the Veteran's right knee and ankle disabilities, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claims for increased ratings for the right knee and right ankle disabilities.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regards to the claim for service connection for a left knee disability, the Veteran asserts that he developed a left knee condition, characterized by pain, due to overuse of his left knee, in compensating for his right knee.  A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  On VA examination in October 2007, the Veteran's left knee was normal.  The Board, however, has determined that a VA examination is necessary to evaluate the current severity of the service-connected right knee and right ankle disabilities.  Updated VA treatment records will also be requested, and it is the Veteran's contention that the severity of the right knee is causing disability of the left knee.  Accordingly, the Board finds that the prudent and thorough course of action is to afford the Veteran another VA examination of the left knee to ensure that any new development ordered in connection with the right knee does not undermine the October 2007 VA examiner's findings in regard to the left knee and basis for the unfavorable nexus opinion rendered.  

As suggested above, a review of the claims file shows that the most recent VA medical records are dated in June 2008.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the knees and right ankle.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertaining to treatment rendered for the knees and right ankle.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011).  

2.  Obtain the Veteran's VA treatment records dated since June 2008. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.  Any indicated tests should be accomplished.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following: 

a) Identify all orthopedic pathology related to the Veteran's right knee disability. 

b) Conduct all necessary tests, to include range of motion studies of the right knee, expressed in degrees. 

c) State whether any ankylosis (favorable or unfavorable) is present in the right knee. 

d) Specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e) State whether the service-connected right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe. 

f) State whether there is X-ray evidence of arthritis. 

g) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

h) Assess whether there are any neurological deficits associated with the right knee disability. 

i) State what impact, if any, the Veteran's right knee disability has on his employment and daily living.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ankle disability.  Any indicated tests should be accomplished.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following: 

a) Identify all orthopedic pathology related to the Veteran's right ankle disability. 

b) Provide ranges of motion of the right ankle in degrees and state whether or not X-ray evidence of arthritis is shown. 

c)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

d) Assess whether there are any neurological deficits associated with the right ankle disability.

e) State what impact, if any, the Veteran's right ankle disability has on his employment and daily living. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the left knee complaints.  Any indicated tests should be accomplished.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained, and the examiner should reconcile the opinion with all other evidence of record, including the service treatment records and the October 2007 VA examination report.  The examiner should provide the following opinions: 

a) Diagnose any current left knee disability. 

b) Is it at least as likely as not (50 percent or greater probability) that any disability of the left knee is etiologically related to service?  The examiner must consider lay statements regarding in-service and post- service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

c) Is it at least as likely as not (50 percent or greater probability) that any left knee disability was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected right knee or right ankle condition?

If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee and right ankle disabilities. 

6.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


